DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 8 October 2021 is acknowledged.
Claims 13-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8 October 2021.

The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. See MPEP 2163(II)(A)(3)(a)(ii). Applicant Specification provides species embodiment for genus claims. The species embodiments relate to examples with W and Mo and 4MP having Al2O3 seed layer and W and BDT with no seed layer, wherein organic layer is applied on both sides, wherein specific MLD and ALD technique is used in fabrication, and wherein narrow thickness ranges are utilized. The disclosed metals of the embodiments are similar (both are Group VI); specific organic layer is applied to both sides; layers are made by specific technique that leads to specific 2D structure; the metal layers are of a single metal; there is limited thickness of metal layer and organic layer; there is a specific seed layer in 2 of 3 examples, which feature is not claimed; and only two organic molecule layers are demonstrated. The claims relate to any elementary metal 2D stabilized by any organic molecular layer and to any stabilized elementary metal 2D layer having band gap, as well as other claimed properties. It is unclear how these species are representative of the entire genus. The Specification appears to offer no reasoning, i.e., a reasonable structure function correlation, as to why the broader claims should be considered supported by this narrow species disclosure. Different metals and their different radii and reactive properties, different layer thicknesses, 2D structures achieved by different fabrication techniques, and different seed and organic layers including their positioning or absence, among other possible variables, would be expected to lead to substantial variation in characteristics, and there is no basis for predictably expecting claimed features to be obtained from any other such combinations of these features.  

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for W and Mo (4MP; seeded with Al2O3) and W (BDT) 2D stabilized layers of up to 15 elementary metal layers formed by MLD and ALD, does not reasonably provide enablement for any elementary metal 2D layer of any number of layers and stabilized by any organic molecular layer and formed by any method.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. As assessed by the Wands Factors and the evidence as a whole, the claims are not enabled. See MPEP 2164.01(a). Wands Factors include (A)-(H): (A) The breadth of the claims: The claims relate to any elementary metal 2D stabilized by any organic molecular layer and to any stabilized elementary metal 2D layer having band gap; (B) The nature of the invention: The invention relates to coating substrate using MLD and ALD to obtain elementary metal 2D layer that is stabilized and to obtain stabilized elementary metal 2D layer having band gap; (C) The state of the prior art: The reviewed prior art teaches forming MLD organic and ALD metal layers, but does not teach structures related to embodiments. The prior art cited in rejections does not form layers in the manner applicant teaches and, depending on the resolution of the indefiniteness rejections, may not ultimately be encompassed by the claims. Furthermore, several of the claims are not taught or suggested by the reviewed prior art; (D) The level of one of ordinary skill: One of ordinary skill in the art would be expected to be able to form other organic and/or metal layers by the prescribed techniques; (E) The level of predictability in the art: While the formation techniques would be expected to be readily predictable, there is no predictability as to obtaining stabilized 2D layers with or without organic layer (and/or Al2O3 seed layer) since no such laminates may have been identified in the reviewed prior art, at least as applied to certain claims and possibly to all depending on indefiniteness issues mentioned above; (F) The amount of direction provided by the inventor: The Specification teaches general principles for applying layers and provides certain metals and organic molecules that may be used; (G) The existence of working examples: The Specification provides examples with W and Mo and 4MP having Al2O3 seed layer and W and BDT with no seed layer, wherein organic layer is applied on both sides, wherein specific MLD and ALD technique is used in fabrication, and wherein narrow thickness ranges are utilized; AND (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure: It is unclear how examples are generalizable to other systems. The desired combination of properties of stability, 2D structure, band gap, photoelectron spectroscopy maintenance, among others, are not evident as being achievable using other combinations of metals and/or organic layer or seed layer, 2D structures, dimensions, and methods. Rather, they would appear to be specific consequence of how the laminates is prepared and the specific chemical and physical relationships between and among the metals and organic layer and seed layer. The Specification does not provide guidance as to principles that are to be followed to lead to these properties for other systems beyond recitation of certain metals and organic molecules that may be of use.

The following is a quotation of 35 U.S.C. 112(b):
CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, it is unclear what is meant by “stabilized.” Applicant has used the term to refer to avoiding oxidation and to maintaining layer shape (paragraphs 46 and 47). It is unclear whether both meanings are to be satisfied and/or whether there could be other meanings. It is unclear how to assess meeting these requirements. Furthermore, to the extent that it relates to maintaining layer shape, it is unclear whether it means more than simply having a 2D layer structure, which is already another claim requirement.
Regarding Claim 1, it is unclear what is meant by “elementary metal”. It is unclear what would be the accepted meaning of this terminology. Does it mean zero valence, non-compound form, or something else? Does it mean only one metal? Analogous rejection applies to Claim 11.
Regarding Claim 1, it is unclear what is meant by “two-dimensional layer structure”. Does 2D imply some structure in additional to being a layer? If so, what is required? Analogous rejection applies to Claim 11.
Regarding Claim 2, it is unclear whether “combined” means “chemically bonded to” or is simply a reference to the “provided on” relationship in previous Claim 1.
Regarding Claim 6, it is unclear how this specifies a property of the claimed article since it appears to refer to the property of an article that is not claimed. It is also unclear what otherwise must be the relationship between the articles that are not claimed to the claimed requirements of the claimed articles.
Regarding Claim 7, it is unclear how this specifies a property of the claimed article since it appears to refer to the property of an article that is not claimed. It is also unclear what otherwise must be the relationship between the articles that are not claimed to the claimed requirements of the claimed articles.
Regarding Claim 9, it is unclear how this property is to be assessed. To the extent that “stabilized” means maintaining shape, it is unclear what is further required by this claim.
Regarding Claim 10, it is unclear whether “combined” means “chemically bonded to” or is simply a reference to the “provided on” relationship in previous Claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. in “Functionalization of Two-Dimensional Transition-Metal Dichalcogenides” in Adv. Mat. 2016, Vol. 28, No. 27, pp. 5738-41 (5 Feb. 2016). Chen teaches MoS2 elementary metal (metal plane of Mo) structure having 2D layered structure functionalized by organic molecule (thereby forming organic molecule layer) (pages 5738-41). Regarding Claim 9, the organic layer is present on a 2D layer and thus may be viewed as “maintain.” Regarding Claim 10, Chen depicts at least 3 layers (Figure 1). Regarding Claims 11 and 12, Chen teaches semiconductors with band gap (page 5738).
Claim(s) 1, 9, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frey USPA 2007/0098996. Frey teaches Ti/Au elementary metal (metal plane of Ti and Au) structure having 2D layered structure functionalized by thiol organic molecule (thereby forming organic molecule layer) (paragraphs 74-75). Regarding Claim 9, the organic layer is present on a 2D layer and thus may be viewed as “maintain.” Regarding Claim 10, at 5 nm or 60 nm, there would be expected to be more than one layer. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E. LA VILLA whose telephone number is (571)272-1539. The examiner can normally be reached Mon. through Fri. from 9:00 a.m. ET to 5:30 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera N. Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL E. LA VILLA/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        
10 June 2022